                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMARR D. WILLIAMS                                  :        CIVIL ACTION
                                                    :
        v.                                          :
                                                    :
ANDREW SAUL1                                        :        NO. 18-4180


                                                  ORDER

        AND NOW, this 3rd day of October, 2019, for the reasons expressed in the Court’s

Opinion filed today, it is HEREBY:

        ORDERED that Williams’ Request for Review is GRANTED IN PART, and the matter

REMANDED to the agency for the taking of evidence from a psychiatric medical expert.



        The Clerk of Court is directed to mark this matter as CLOSED.




                                                             BY THE COURT:


                                                                   /s/Jacob P. Hart
                                                             ___________________________________
                                                             JACOB P. HART
                                                             UNITED STATES MAGISTRATE JUDGE




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed. R. Civ. Pr. 25(d); and see 42 USC §405(g) (“Any action instituted in accordance with this subsection shall
survive notwithstanding any change in the person occupying the office of Commissioner of Social Security … .”).
